PER CURIAM.
Petitioner asks for a review of an order of the Federal Trade Commission compelling it to cease and desist advertising its preparations as valuable in the treatment of sterility in women. The order was based on findings by the Commission that petitioner had represented its preparations to be valuable in the treatment of functional sterility and that these preparations possessed no therapeutic value for that purpose. These findings are amply supported by the evidence.
The order of the Commission is, .therefore, affirmed.